Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive.
Applicant argues Nozu (US 20190381989), Lee (US 20180043896), and Shimizu (US 20180201140) fail to teach or suggest at least the amended features of claim 1. 
This argument is unpersuasive for the reasons given in detail in response to the Applicant’s more detailed arguments as given below. 
In particular applicant argues Shimizu fails to teach or suggest determining the recited second load or re-correcting the corrected regenerative braking limit based upon the second load, as recited in claim 1. That instead, Shimizu teaches correcting regenerative braking of a vehicle based on speed of each of opposite side wheels, but this is presented in the context of the vehicle operating under specific predetermined running conditions, such as low friction surfaces. Applicant continues that because of this is can be seen that Shimizu is entirely silent as to determining a load applied to a vehicle wheel based upon differences in opposing wheel speeds or changes in regenerative braking based upon such determined loads after the vehicle enters a curved road or while the vehicle is being driven on a curved road, which has different timing. Applicant further continues that Nozu and Lee do not remedy the challenged deficiencies. 
However, Shimizu alone was never asserted to teach this, nor was Shimizu asserted to be the primary reference in the prosecution of this application, but rather it was asserted that Nozu, as modified by Lee and Shimizu renders obvious each and every limitation of the claims. Shimizu is relied upon to teach, among other things, monitoring wheel speeds and changing regenerative braking force based on determined battery charge and grip limit. Shimizu was not relied upon to teach the situation in which a curved road is present, but rather Lee teaches determining a curved road ahead of or under the vehicle and controlling regenerative braking based on this determination. Further Nozu teaches determining wheel loads based upon the driving situation. These three references in combination render obvious exactly this limitation for the reasons as given below, not Shimizu alone. 
As such this argument is unpersuasive. 
Applicant argues Shimizu does not teach correcting the regenerative braking limit based on the determined grip as recited in claim 1. That Shimizu instead changes the regenerative braking force to avoid reaching the grip limit at the current vehicle speed and is entirely silent regarding the smaller braking force being selected as the smaller of a maximum regenerative braking torque and the grip. Further, that again Nozu and Lee do not remedy the challenged deficiencies. 
However, Shimizu alone again was never asserted to teach this, but rather the combination of Nozu, as modified by Lee and Shimizu render the claims obvious, and Nozu was never used as the primary reference, not Shimizu. Shimizu teaches a grip limit and setting the output as the smaller of either the selected regenerative braking force or the grip limit. The grip limit thereby must correspond to a smaller regenerative braking limit. The combination of Nozu, as modified by Lee and Shimizu teaches this limitation in full. 
As such, this argument is unpersuasive.  
Applicant argues claim 9 recites the same features as claim 1 and therefore is allowable for the same reasons. 
This argument is unpersuasive for the reasons as given above. 
Applicant argues the dependent claims are allowable by virtue of their dependency. 
This argument is unpersuasive for the reasons as given above and each independent claims have been fully rejected. 

Claim Objections
Claim 9 objected to because of the following informalities:  recites “while the vehicle is being driven on the curve road” (emphasis added) however, no “curve road” has been previously introduced, as such this has been interpreted to read “curved road” which has been properly introduced. .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nozu et al. (US 20190381989) in view of Lee et al. (US 20180043896) and Shimizu et al. (US 20180201140).
In regards to claim 1, Nozu teaches a method of controlling regenerative braking torque of a motor of a vehicle configured to transmit power of the motor to opposite side wheels via a differential gear (Fig 7A, 7B, [0025] driving force transmission system always transmits output of transmission to right and left front wheels through front differential.), the method comprising: 
in response to detecting that the curved road is present, determining, by the controller, a first load to be applied to an inner wheel of the opposite side wheels depending on lateral weight shifting on the curved road based on at least one of a curvature of the curved road or a vehicle speed; ([0035] wheel loads may be calculated based on front-rear load distribution ratio, yaw rate, steering angle, and vehicle speed. [0036] during a turn the loads on the outer wheels increase. This is determining load applied to each wheel which can happen in response to a detection of a curved road.)
determining, by the controller, a grip of the inner wheel based on the first load; ([0046] at step S1, calculates size of tire friction circle based on their respective vertical loads. [0034] this is determined by the tire friction circle calculator and based on vertical loads and road surface friction.) 
correcting, by the controller, a regenerative braking limit based on the determined grip, ([0067] braking force is restrained based on friction circle which is an adjustment of a regenerative braking limit, which may be a correction.)
applying, by the controller, the corrected regenerative braking limit to a requested regenerative braking torque; ([0067] braking force is restrained to stop increase in braking force of at least one wheel. This is applying a corrected regenerative braking limit to a requested regenerative braking torque.) 
Nozu also teaches processing is executed repeatedly in predetermined calculation cycles, including the correcting ([0045]).
Nozu does not teach:
determining, by a controller, whether a curved road is present ahead of the vehicle;
in response to detecting that the curved road is present, before the vehicle enters the curved road, determining, by the controller, a first load to be applied to an inner wheel of the opposite side wheels depending on lateral weight shifting on the curved road based on at least one of a curvature of the curved road or a vehicle speed;
determining, by the controller, a second load to be applied to the inner wheel based on speed difference between the opposite side wheels, after the vehicle enters the curved road while driving according to the corrected regenerative braking limit, and 
while the vehicle is being driven on the curved road, correcting, by the controller,  the requested braking torque by re-correcting the corrected regenerative braking limit based on the second load, 
wherein correcting of the regenerative braking torque limit based on the determined grip comprises determining a smaller value of a maximum regenerative braking torque and the determined grip as the regenerative braking limit, the maximum regenerative braking torque being determined based on the motor and a state of charge of a battery. 
	However, Lee teaches vehicle route information may include information regarding the curve of a road within a predetermined distance from the vehicle, which may be determined by a processor
([0282]). This is a determining, by a controller, whether a curved road is present ahead of the vehicle. The vehicle may be controlled to adjust regenerative braking before entering a curve ([0284]). Further, Lee teaches based upon the driver inputs of either releasing an accelerator pedal or inputting a brake pedal, and the degree of curvature of the road ahead of the vehicle, regenerative braking may be performed or prevented such that the vehicle may coast instead ([0380]-[0384]). This limits the regenerative braking torque, for example by setting the regenerative braking torque to a constant value of zero. 
Further, Shimizu teaches a road wheel speed sensor that detects the rotational speed of each of the wheels of the vehicle ([0051]) and uses this information to determine if the wheels are locking or slipping and changes the regenerative braking force into a smaller braking force ([0084]). This is correcting the regenerative braking limit based on speed of each of the opposite side wheels. Shimizu teaches during regenerative braking, the determination unit determines if based on a state of charge, the selected braking level is acceptable ([0095], [0096]). This is determining a regenerative braking torque based on the motor and a state of charge of a battery. Shimizu also teaches a grip limit may be reached with a regenerative torque and when it is determined based at least in part on vehicle speed and braking force that the grip limit has been reached, the braking force change unit changes the regenerative braking force from a selected regenerative braking force to a smaller braking force ([0088], [0089]). This is a second regenerative braking torque. The smallest of all of these would be reasonably selected as a limit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the regenerative braking control method of Nozu by incorporating the teachings of Lee and Shimizu, such that the methods includes steps in which vehicle route information is determined and once vehicle route information has been obtained, the wheel load is determined, and further determining when to limit regenerative braking, or altogether prevent regenerative braking based upon road conditions and driver input, including preemptively adjusting control before entering a curved road section and assessing the difference in wheel speeds to determine wheel slip and locking at least while in a curve, which adjusts control by determining additional loads to further correct regenerative braking, determining a regenerative braking torque based on the motor and the state of charge of the battery, and selecting the smallest of the maximum regenerative braking torque and the grip as the regenerative braking limit. 
The motivation to assess upcoming route sections and preemptively control the vehicle is that, as acknowledged by Lee, regenerative braking control apparatuses, and likewise methods, may selectively activate a regenerative braking operation in a more selective and intelligent manner based on the situation ([0047]), where vehicle route information provides situation information. The motivation to determine a difference in wheel speed and assess locking and slipping of individual wheels, which uses wheel loads, as well as set a regenerative torque limit based on the state of charge of the battery, is that as acknowledged by Shimizu, the locking up of tires may be avoided by limiting based on grip, which improves driving stability ([0024]) and this is a function of the wheel speed and regenerative torque limited based on the state of charge of the battery may prevent overcharge of the batter ([0023]).

In regards to claim 3, Nozu, as modified by Lee and Shimizu, teaches the method according to claim 1, wherein the determining the grip includes:
multiplying, by the controller, the first load by a frictional coefficient between a tire and a road surface. ([0034] the friction circle is calculated using the vertical load on each tire and the road surface friction coefficient of each tire. One of ordinary skill would have understood these are multiplied.)

In regards to claim 5, Nozu, as modified by Lee, teaches the method according to claim 1. 
Nozu also teaches braking force is restrained based on friction circle which is an adjustment of a regenerative braking limit, which may be a correction ([0067]) and wheel loads increase and decrease depending on if they are on the inside or outside of a road curve ([0036]). As curves of a road are traditionally banked, they adjust the roll angle of a vehicle. By adjusting the roll angle, the distribution of forces on each wheel is also adjusted, thereby changing the normal force acting upon each wheel, which in turn adjusts the friction force, and thereby a determination of wheel slip. Regardless of the bank of the road, the roll angle of a vehicle must always be involved, even if only indirectly, in determining the forces acting upon each wheel because the roll of the vehicle adjusts the distribution of weight between the wheels. It is basic physics that the loads of a wheel increase or decrease depending on whether the wheel is on the inside or outside of a curve because vehicles roll while traveling along a curve. 
Lee teaches a sensing unit which may acquire signals indicating vehicle location ([0223]) and includes a roll sensor ([0222]). One of ordinary skill in the art would have understood this includes an indication of if the vehicle is on the curved road or not. 
Shimizu teaches a road wheel speed sensor that detects the rotational speed of each of the wheels of the vehicle ([0051]) and uses this information to determine if the wheels are locking or slipping and changes the regenerative braking force into a smaller braking force ([0084]). This is correcting the regenerative braking limit based on speed of each of the opposite side wheels.
wherein the re-correcting of the corrected regenerative braking limit is performed based on roll angle information and a speed of each of the opposite side wheels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the regenerative control method of Nozu, as already modified by Lee, by further incorporating the teachings of Lee and Shimizu, such that the method includes steps of determining the vehicle's location, which may include that the vehicle has entered a curved road section, and then may correct the regenerative torque based on measured wheel speeds and roll angle.
The motivation to observe the location of the vehicle is that, as acknowledged by Lee, regenerative braking may be selectively and more intelligently activated based upon the situation ([0047]). Further, the motivation to correct the regenerative torque limit based on wheel speed is that, as acknowledged by Shimizu, too high a regenerative torque may cause locking up of tires or unstable behavior of the vehicle ([0083]), and one of ordinary skill would have recognized observing wheel speed may be used to assess wheel lock and vehicle stability.

In regards to claim 6, Nozu, as modified by Lee and Shimizu, teaches the method according to claim 5, wherein the re-correcting is performed in real time while the vehicle is being driven on the curved road. ([0045] process is executed repeatedly in predetermined calculation cycles. One of ordinary skill in the art would have understood that the cycles must be over a very short time frame or the process would not be particularly useful.)

In regards to claim 7, Lee teaches checking if the curvature of the road curve is smaller than a reference value ([0283], [0284]). This is a minimum curvature of the curved road.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the regenerative braking control methods of Nozu, as already modified by Lee and Shimizu, by further incorporating the teachings of Lee, such that the methods include steps of assessing whether the curvature of a road is above a reference value.
The motivation to do so is that, as acknowledged by Lee, a curved road may require the vehicle to slow down or alternatively not allow the vehicle to slow down ([0049], [0050]), and as one of ordinary skill would have recognized, a reference value provides a straightforward means of assessing this.

In regards to claim 8, Lee teaches the vehicle control unit is made up of a central processing unit, a read only memory for storing programs and data, a random access memory for a working area for executing programs, and an erasable and programmable read only memory for storing rewritable data ([0040]). This is a computer readable recording medium having a program.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the method of regenerative braking control of Nozu, as already modified by Lee and Shimizu, by further incorporating the teachings of Lee, such that the method is stored on a computer readable recording medium.
The motivation to do so is that, as one of ordinary skill in the art would have understood, computer readable recording media are a commercial preferred method of storing programs and data, and further, programs not stored on such a medium are not commercially viable.

In regards to claim 9, Nozu teaches a vehicle ([0018] drive vehicle 1), comprising: 
a motor configured to transmit power to opposite side wheels via a differential gear; ([0025] front right and left wheels transfer power through a front differential 31. [0058] First drive unit includes a motor 81.) and 
a controller configured to determine regenerative braking torque of the motor, ([0062] driving-braking force controller 74 causes first and second drive units to generate necessary driving or regenerative braking force on basis. This is a controller determining regenerative braking torque of the motor, which is part of the first drive unit.)
wherein the controller includes: 
a second calculation unit configured to determine a grip of the inner wheel based on the first load and to, before the vehicle enters the curved road, correct a regenerative braking limit based on the determined grip, ([0034] tire friction circle calculator 71 calculates the size of the tire friction circle based on the vertical load of each wheel and the road surface friction coefficient of each tire. [0067] braking force is restrained based on friction circle which is an adjustment of a regenerative braking limit, which may be a correction.)
wherein the second calculation unit is configured to apply the corrected regenerative braking limit to a requested regenerative braking torque; ([0067] braking force is restrained to stop increase in braking force of at least one wheel.) 
Nozu also teaches wheel loads may be calculated based on front-rear load distribution ratio, yaw rate, steering angle, and vehicle speed ([0035]). During a turn, the loads on the outer wheels increase. This is determining load applied to each wheel which can happen in response to a detection of a curved road ([0036]). While a calculating unit is not specifically described, one of ordinary skill in the art would have understood one must be present in order to calculate the loads. Further, the processing is executed repeatedly in predetermined calculation cycles, including the correcting ([0045]).
Nozu does not teach:
a first calculation unit configured to, in response to determining through a navigation system that a curved road is present ahead of the vehicle, determine a first load to be applied to an inner wheel of the opposite side wheels depending on lateral weight shifting on the curved road based on at least one of a curvature of the curved road or a vehicle speed;
wherein the first calculation unit is configured to determine a second load to be applied to the inner wheel based on speed difference between the opposite side wheels, after the vehicle enters the curved road while driving according to the corrected regenerative braking limit; and 
wherein the second calculation unit is configured to, while the vehicle is being driven on the curve road, correct the requested regenerative braking torque by re-correcting the corrected regenerative braking limit based on second load,
wherein the second calculation unit is configured to determine a smaller value of a maximum regenerative braking torque and the determined grip as the regenerative braking limit, the maximum regenerative braking torque being determined based on the motor and a state of charge of a battery. 
However, Lee teaches vehicle route information may include information regarding the curve of a road within a predetermined distance from the vehicle, which may be determined by a processor using navigation information ([0282]). This is a determining, by a controller, whether a curved road is present ahead of the vehicle. Navigation information is determined by navigation system 770 ([0207]). Further, Lee teaches based upon the driver inputs of either releasing an accelerator pedal or inputting a brake pedal, and the degree of curvature of the road ahead of the vehicle, regenerative braking may be performed or prevented such that the vehicle may coast instead ([0380]-[0384]). This limits the regenerative braking torque, for example by setting the regenerative braking torque to a constant value of zero.  
Further, Shimizu teaches a road wheel speed sensor that detects the rotational speed of each of the wheels of the vehicle ([0051]) and uses this information to determine if the wheels are locking or slipping and changes the regenerative braking force into a smaller braking force ([0084]). This is correcting the regenerative braking limit based on speed of each of the opposite side wheels. Shimizu teaches during regenerative braking, the determination unit determines if based on a state of charge, the selected braking level is acceptable ([0095], [0096]). This is determining a regenerative braking torque based on the motor and a state of charge of a battery. Shimizu also teaches a grip limit may be reached with a regenerative torque and when it is determined based at least in part on vehicle speed and braking force that the grip limit has been reached, the braking force change unit changes the regenerative braking force from a selected regenerative braking force to a smaller braking force ([0088], [0089]). This is a second regenerative braking torque. The smallest of all of these would be reasonably selected as a limit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the regenerative braking control system of Nozu by incorporating the teachings of Lee and Shimizu, such that the system may determine vehicle route information and once vehicle route information has been obtained, the wheel load may be determined, and further determining when to limit regenerative braking, or altogether prevent regenerative braking based upon road conditions and driver input, including preemptively adjusting control before entering a curved road section and assessing the difference in wheel speeds to determine wheel slip and locking at least while in a curve, which adjusting control by determining additional loads to further correct regenerative braking, determines a regenerative braking torque based on the motor and the state of charge of the battery, and selects the smallest of the maximum regenerative braking torque and the grip as the regenerative braking limit.
The motivation to assess upcoming route sections and preemptively control the vehicle is that, as acknowledged by Lee, regenerative braking control apparatuses, and likewise methods, may selectively activate a regenerative braking operation in a more selective and intelligent manner based on the situation ([0047]), where vehicle route information provides situation information. The motivation to determine a difference in wheel speed and assess locking and slipping of individual wheels, which uses wheel loads, as well as set a regenerative torque limit based on the state of charge of the battery, is that as acknowledged by Shimizu, the locking up of tires may be avoided by limiting based on grip, which improves driving stability ([0024]) and this is a function of the wheel speed regenerative torque limited based on the state of charge of the battery may prevent overcharge of the batter ([0023]).

In regards to claim 11, Nozu, as modified by Lee and Shimizu, teaches the vehicle according to claim 9, wherein the second calculation unit is configured to determine the grip by multiplying the first load by a frictional coefficient between a tire and a road surface. ([0034] the friction circle is calculated using the vertical load on each tire and the road surface friction coefficient of each tire. One of ordinary skill would have understood these are likely multiplied.)

In regards to claim 13, Nozu, as modified by Lee, teaches the vehicle according to claim 9.
Nozu also teaches braking force is restrained based on friction circle which is an adjustment of a regenerative braking limit, that may be a correction ([0067]) and wheel loads increase and decrease depending on if they are on the inside or outside of a road curve ([0036]). As curves of a road are traditionally banked, they adjust the roll angle of a vehicle. By adjusting the roll angle, the distribution of forces on each wheel is also adjusted, thereby changing the normal force acting upon each wheel, which in turn adjusts the friction force, and thereby a determination of wheel slip. Regardless of the bank of the road, the roll angle of a vehicle must always be involved, even if only indirectly, in determining the forces acting upon each wheel because the roll of the vehicle adjusts the distribution of weight between the wheels. It is basic physics that the loads of a wheel increase or decrease depending on whether the wheel is on the inside or outside of a curve because vehicles roll while traveling along a curve.
Lee teaches a sensing unit which may acquire signals indicating vehicle location ([0223]) and includes a roll sensor ([0222]). One of ordinary skill in the art would have understood this includes an indication of if the vehicle is on the curved road or not.
Shimizu teaches a road wheel speed sensor that detects the rotational speed of each of the wheels of the vehicle ([0051]) and uses this information to determine if the wheels are locking or slipping and changes the regenerative braking force into a smaller braking force ([0084]). This is correcting the regenerative braking limit based on speed of each of the opposite side wheels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the regenerative control system of Nozu, as already modified by Lee, by further incorporating the teachings of Lee and incorporating the teachings of Shimizu, such that the system may determine the vehicle's location, which may include that the vehicle has entered a curved road section, and then may correct the regenerative torque based on measured wheel speeds and roll angle.
The motivation to observe the location of the vehicle is that, as acknowledged by Lee, regenerative braking may be selectively and more intelligently activated based upon the situation ([0047]). Further, the motivation to correct the regenerative torque limit based on wheel speed is that, as acknowledged by Shimizu, too high a regenerative torque may cause locking up of tires or unstable behavior of the vehicle ([0083]), and one of ordinary skill would have recognized observing wheel speed may be used to assess wheel lock and vehicle stability.

In regards to claim 14, Nozu, as modified by Lee and Shimizu, teaches the vehicle according to claim 13, wherein the first calculation unit is configured to determine the second load in real time while the vehicle is being driven on the curved road. ([0045] process is executed repeatedly in predetermined calculation cycles. One of ordinary skill in the art would have understood that the cycles must be over a very short time frame or the process would not be particularly useful.)

In regards to claim 15, Lee teaches checking if the curvature of the road curve is smaller than a reference value ([0283], [0284]). This is a minimum curvature of the curved road. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the regenerative braking control methods of Nozu, as already modified by Lee and Shimizu, by further incorporating the teachings of Lee, such that the methods include steps of assessing whether the curvature of a road is above a reference value.
The motivation to do so is that, as acknowledged by Lee, a curved road may require the vehicle to slow down or alternatively not allow the vehicle to slow down ([0049], [0050]), and as one of ordinary skill would have recognized, a reference value provides a straightforward means of assessing this.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 20150336458) teaches a vehicle having regenerative braking capability system and method that may determine a regenerative torque limit based on the state of charge of a battery and may use route information. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.W./Examiner, Art Unit 3661                   

/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661